DETAILED ACTION
This office action is in response to the application filed on 1/8/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).



Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 17 is objected to because of the following informalities:  
In regards to claim 17, line 5, it appears that “an first portion” should be “a first portion”.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 9-11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (US8576586, hereinafter Zheng).
	Regarding Claim 1, Zheng discloses a gate drive control circuit (fig. 2-5) for a power switch transistor (108) in a switching power converter (fig. 2), comprising: a gate drive circuit (206) configured to charge a gate (via 207) of the power switch transistor through a variable gate drive resistance (varied via 304); and an adaptive drive control circuit (304) configured to (see fig. 5) command the gate drive circuit to use a first gate drive resistance (207 @t1-t2) during a first portion of a power switch transistor on-time period (t0-t4), a second gate drive resistance (207 @t2-t3) during a second portion (t2-t3) of the power switch transistor on-time period (t0-t4), and a third gate drive resistance (207 @t3-t4) during a third portion of the power switch transistor on- time period (t0-t4).
	Regarding Claim 9, Zheng discloses (fig. 2-5) a gate drive circuit having a plurality of transistors (402-410) coupled between the gate of the power switch transistor (@207) and a power supply node (+Vcc), wherein the adaptive drive control circuit comprises a logic circuit (306) configured to command a first number of transistors in the plurality of transistors to switch on during the first portion of the power switch transistor on-time period and to command a second number of transistors in the plurality of transistors to switch on during the second portion of the power switch transistor on-time period (col. 6, lines 16-51).
	Regarding Claim 10, Zheng discloses (fig. 2-5) the first number is greater than the second number (fig. 5 and col. 7, line50 – col. 8, line 22).
	Regarding Claim 11, Zheng discloses (fig. 3) each transistor in the plurality of transistors (of 304) couples (NOTE: When an element is referred to as being "connected to" or "coupled to" another element, it is interpreted to be connected or coupled to the other element wherein intervening elements may be present.  In contrast, when an element is referred to as being "directly connected to" or "directly coupled to" another element, it is interpreted that there are no intervening elements present.) to the gate of the power switch transistor through a corresponding resistor (Rref via ground).
	Regarding Claim 17, Zheng discloses (fig. 2-5) a switching power converter (fig. 2), comprising: an inductor (primary of 110); a power switch transistor (108) connected to the inductor; and a gate drive control circuit (206) configured to: charge a gate of the power switch transistor through a first resistance during an first portion (207 @t1-t2) of an on-time period for the power switch transistor (t0-t4), charge the gate of the power switch transistor through a second resistance during a second portion (207 @t2-t3) of the on-time period, and charge the gate of the power switch transistor through a third resistance during a third portion (207 @t3-t4) of the on-time period, wherein the second resistance is greater than the third resistance (fig. 5 and col. 7, line50 – col. 8, line 22).

Allowable Subject Matter
Claims 12-16 are allowed.
Claims 2-8 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2, the prior art fails to disclose: “...a gate voltage monitor configured to monitor a gate voltage of the power switch transistor, wherein the adaptive drive control circuit is further configured to end the first portion of the power switch transistor on-time period and transition to the second portion of the power switch transistor on-time period responsive to a comparison of the gate voltage of the power switch transistor to a first threshold voltage by the gate voltage monitor.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 12, the prior art fails to disclose: “...initiating a timing of a maximum delay period responsive to the gate voltage of the power switch transistor being greater than the first threshold voltage; during a second portion of the power switch transistor on-time period prior to an expiration of the maximum delay period, charging the gate of the power switch transistor through a second resistance.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 18, the prior art fails to disclose: “...the gate drive control circuit comprises: a first comparator configured to compare a gate voltage of the power switch transistor to a first threshold voltage; and a timer for timing a maximum duration period responsive to an initiation of the second portion of the on-time period..” in combination with the additionally claimed features, as are claimed by the Applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20080180130, Hayami; Kazunori et al. discloses an interface circuit and semiconductor integrated circuit.
US 20220200459, Duvnjak; Rajko discloses a variable drive strength in response to a power converter operating condition.
US 4471418, Tuma; Wade discloses a switching power supply.
US 7057907, Oh; In-Hwan discloses a power converter having improved control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838